          Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :         Case No. 1:19-mj-00289 (GMH)
JOY UTOKANANDU,                               :
                                              :
       Defendant.                             :

   GOVERNMENT’S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

       The United States respectfully submits this Memorandum in support of its motion for

pretrial detention pursuant to 18 U.S. C. § 3142(f)(2)(A).

                                        BACKGROUND

       At approximately 4:46 am on November 21, 2019, the defendant, Joy Utokanandu, without

authorization, drove her vehicle over the first set of security bollards located at 17th Street and

Pennsylvania Avenue, NW. Those bollards, as well as the second set behind them, serve to restrict

vehicular access to the 1600 block of Pennsylvania Avenue (i.e., directly in front of the White

House).   The defendant drove over the bollards and into the restricted area by following

immediately behind a United States Secret Service (USSS) special agent who was reporting for

work and was authorized to proceed into the restricted area. The restricted area is posted with two

large Stop signs, a Do Not Enter Sign, and a large Authorized Vehicles Only Sign, all of which

the defendant ignored.

       The Uniformed Division (UD) officer who was working the access post, Officer Tuzzolo,

approached the defendant and asked where she was going. The defendant advised that she was

“with him” and pointed to the agent’s vehicle in front of hers. Officer Tuzzolo informed the

defendant that was fine, but that she still needed to produce her credentials and have her car swept


                                                  -1-
          Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 2 of 9



by the Canine Officer working the post. When Officer Tuzzolo then asked the defendant to back

up, she put her vehicle in reverse, but did not back up. After Officer Tuzzolo reiterated that she

needed to back up, the defendant simply rolled up her window approximately half way and did not

move.

        In response to the defendant’s actions and statements, Officer Tuzzolo spoke with the agent

whose vehicle the defendant followed in. The agent indicated that he had no idea who the

defendant was. Officer Tuzzolo then raised the second set of security bollards in front of the

agent’s car. The agent then stepped out of his vehicle and asked the defendant for identification,

at which time the defendant produced her Texas State driver’s license. While the agent was

speaking with the defendant, Offier Tuzzolo voiced over the radio that there was an unauthorized

entry at his post and requested assistance.

        A UD Lieutenant who responded declared the defendant’s vehicle suspicious and that the

area around the White House, the Treasury Building, and its grounds be locked down and placed

in condition yellow due to the defendant’s unauthorized entry. As a result of the condition change,

individuals were cleared from the 1600 block of Pennsylvania Avenue, Lafayette Park, and both

sides of 17th Street from New York Avenue to H Street, NW. Pennsylvania Avenue was also

closed to vehicular traffic between 17th and 18th Streets, NW. Metropolitan Police Department

(MPD) Explosive Ordinances Division (EOD) was also dispatched to the scene to investigate.

Entry and movement of authorized individuals within the White House Complex was restricted to

the south side of the White House Complex.

        At the request of another UD officer who responded to the scene and recognized the

defendant, the defendant exited her vehicle and was moved away from it. A canine sweep of her

vehicle was then performed, yielding negative results.



                                               -2-
          Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 3 of 9



       After being read her Miranda rights, the defendant explained to the responding protective

intelligence agents that she had followed the agent inside the restricted area because she had twice

this year been invited to come to the White House to be with the Trump family. The defendant

further advised that – through tweets – her husband, Donald Trump, gave her permission to follow

the vehicle inside the restricted area. Reiterating that she was there to be with the Trump family,

the defendant disavowed wanting to harm the President or taking medication. As to her residence,

the defendant advised USSS personnel that she had been staying at the Hilton Washington Hotel,

but had run out of money and was now living in her vehicle. The defendant terminated the

conversation after one of the agents advised the defendant that the agent could not provide her

with any money, but could offer information about homeless shelters and other assistive services.

The defendant was then arrested and transported.

       This incident occurred approximately three hours after the USSS had conducted a welfare

check on the defendant earlier that morning when she was discovered sleeping in her vehicle on

17th Street, NW. In light of the USSS’s familiarity with the defendant as detailed below and

concerns over her mental state, the USSS contacted the District’s Comprehensive Psychiatric

Emergency Program (CPEP) during the welfare check.

                                                                                 . As a result, the

defendant was sent on her way.

            Defendant’s Prior Interactions with Washington, D.C. Law Enforcement

       The defendant is well known to the USSS, having first come to its attention on September

21, 2019, when U.S. Capitol Police (USCP) notified the USSS about the defendant. Earlier that

day, the USCP conducted a traffic stop of the defendant during which the defendant advised that

she had left Texas that Wednesday (i.e., the 18th) and drove to Washington, D.C. so the President



                                                -3-
           Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 4 of 9



could help her. The defendant indicted that she was going to get a hotel room and intended to stay

in Washington, D.C. The defendant also stated that she had $200 in cash at that time. 1

        As a result of that interaction, the USSS opened a protective intelligence investigation of

the defendant. Open source research revealed two social media accounts, neither of which

reflected recent activity of the defendant’s. The Facebook account, however, contained some older

posts from what appeared to be concerned family and friends inquiring about her whereabouts and

well-being. No protective intelligence content was located on either account.

        A records check revealed that, upon release from jail in March 2019 for her arrest for public

intoxication, the defendant refused to leave and stated people were watching her. The defendant

reportedly appeared disoriented and said she had been talking to God and that he had been telling

her to do things. After some resistance, officers from the Bedford Police Department took the

defendant into custody for an emergency evaluation.

        Interviews with the defendant’s ex-husband and older son revealed that the defendant

began having mental health issues in January 2019, around the time she lost her job as a nurse

practitioner, and that her mental health has deteriorated since then. He advised that in March 2019,

the defendant went to the Dallas-Fort Worth Airport parking lot and claimed people were trying

to kill her. As a result, she was taken into custody by the Bedford Police Department and



                                          The defendant, however, refused to acknowledge any mental

health issues and                                                                , despite the urging of family

members. The defendant’s ex-husband also informed the USSS that her mental state has only


1
 Through corroborative interviews, the USSS subsequently learned that on that same date, the defendant also told
one of her sons that she was dying and would surely die if she remained in the Dallas area. The defendant advised
her son that she had to move to Washington, DC to asked President Trump to help her.
2



                                                       -4-
           Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 5 of 9



deteriorated since then and that she continues to refuse help from family and or medical

professionals. As a result, he believes her                                                    have

increased. To the best of the ex-husband’s knowledge, the defendant’s family, including her

mother and brothers, have severed contact with her due to her increasing instability and           .

        The defendant’s older son confirmed the ex-husband’s statements, indicating that he and

his brother have witnessed her increasing                           firsthand through their weekly

visits with her. The son further explained that their weekly visits became harder to sustain because

of her deteriorating condition.

        Both individuals agreed that the defendant has never been known to be violent, pose a

threat to anyone, or possess weapons. Nor has the defendant been known to indicate an interest in

any USSS protectees or wish them harm.

        As detailed in the Complaint filed on November 21, 2019 (ECF No. 1), and which is

incorporated by reference, the USSS has had numerous interactions with the defendant since the

USCP’s initial notification to the USSS. In many of those instances, the defendant made

statements that indicated                             thought. Such statements include believing

that Donald Trump is her husband; that the President authorized her to follow the agent into the

restricted area; and that Eric Trump gave her a code she could use to access the White House and

its restricted areas.

                                          ARGUMENT

        As the defendant’s competency is currently in question, the Court should defer ruling on

the government’s request for detention until after a competency evaluation, a competency hearing,




                                                -5-
             Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 6 of 9



and any necessary period of competency treatment. 3 “[I]f there is reasonable cause to believe that

a defendant has a mental disease rendering hi/m unable to understand the nature and consequences

of the proceedings and against him and/or to assist in his defense, it makes sense that the

preliminary hearing and detention hearing be deferred until such time as the defendant has been

determined to be mentally competent.” United States v. Moser, 541 F. Supp. 2d 1235, 1237 (W.D.

Okla. 2008). But see, “[T]he need for scrutinizing a defendant’s understanding of the proceedings

at initial phases appears to be somewhat lesser than during trial.” United States v. Crawford, 738

F. Supp. 564, 565 (D.D.C. 1990). Where there are concerns about a defendant’s competency to

understand the proceedings, it is also difficult to assess in any meaningful way the defendant’s risk

of flight.

        Section 3142(g) lists four factors that guide a court’s detention decision: (1) the nature

and circumstances of the offense charged, including whether the offense is a crime of violence;

(2) the weight of evidence against the defendant; (3) the history and characteristics of the

defendant; and (4) the nature and seriousness of the danger to any person or the community that

would be posed by the defendant’s release. See 18 U.S.C. §3142(g). The D.C. Circuit has

recognized that a court may take into account a defendant’s mental health when deciding

whether the defendant should be detained pending trial or released on conditions. See United

States v. Weissberger, 951 F.2d 392, 399 (D.C. Cir. 1991). Likewise, the Bail Reform Act itself

instructs courts to consider a defendant’s “mental condition.” 18 U.S.C. § 3142(g)(3).

        At a detention hearing, the government may present evidence by way of a proffer.

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996). A judicial determination that a



3
 At the initial appearance on November 22, 2019, the Government requested a competency hearing pursuant to 18
U.S.C. § 4241(a) and a competency screening pursuant to 18 U.S.C. §§ 4241(b). The Court ordered a twenty-four
evaluation, which is currently scheduled for December 2, 2019.

                                                     -6-
            Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 7 of 9



defendant should be detained pending trial as a serious risk of flight need only be supported by a

preponderance of the evidence. United States v. Vortis, 785 F.2d 327, 328 (D.C. Cir. 1986).

         If the Court is inclined to rule on detention at the hearing on November 26, 2019, the

Court should find that, by a preponderance of the evidence, no condition or combination of

conditions would reasonably assure the defendant’s appearance at this time.

                                                 Factual Proffer

         The defendant is charged with entering and remaining in, and attempting to enter and

remain in, a restricted area, and the Government’s evidence that she did so is strong. Defendant

was seen by a number of USSS law enforcement personnel driving her vehicle up to and over the

first set of bollards that were lowered to allow the vehicle in front of her to proceed. 4 Due to the

presence of the defendant’s vehicle in the restricted area, the defendant’s actions also necessitated

restrictions on movement in and around the White House and its grounds, as well as the response

of multiple federal and local assets to ensure that there was no safety concern attendant to her

vehicle. As a result, morning rush hour traffic was also worse than normal due to road closures

around the White House, including the stretch of Pennsylvania Avenue, NW between 17th and 18th

Street, NW, and parts of 17th Street itself.

         As related to her history and characteristics, the defendant is unemployed, having lost her

job as a nurse practitioner around January 2019, which appears to be when she began to exhibit

signs of mental illness. The defendant has no apparent ties to the District of Columbia, traveling

here solely to seek out the President. The defendant initially lived in a hotel, but now lacking any

financial means to assist herself, is living in her vehicle. Even back in Texas, her familial support



4
  Given the surveillance set-up of the White House and its surrounding areas, there is also likely video of the
incident; however, at the time of the filing of this Memorandum, the undersigned SAUSA has not yet been
affirmatively advised that the incident was caught on any of the cameras.

                                                         -7-
            Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 8 of 9



appears limited. Her mother and brothers appear to have severed contact with her, and her contact

with her ex-husband and sons appears to have become more limited and strained as a result of her

mental health issues.

          Most importantly though, the defendant’s mental health renders her unreliable and unlikely

to adhere to court orders. In an interview with USSS protective intelligence agents, the defendant

indicated that she had been invited, though tweets, by the President (whom she believes to be her

husband) to visit the White House. Additionally, based on statements made in prior interactions

with the USSS, the defendant has been hearing what she believes is the voice of God, and is at

times, acting on what that voice is telling her. Indeed, it was the voice telling her to leave Texas

and go to Washington, DC so the President could help her. The defendant also refuses to

acknowledge her mental health issues,



          Additionally, as detailed above, the defendant did not follow all the instructions given her

by Officer Tuzzolo when she made her unauthorized entry into the restricted area. As the Pretrial

Services Agency (PSA) noted, the defendant failed to appear for a November 20, 2019, court

hearing on her public intoxication charge. See PSA Report, Lock-Up Date, November 22, 2019

at 4. 5 Thus, she has already demonstrated an inability and/or unwillingness to comply with lawful

orders.

          As to the risk her release would pose to the safety of others or the community, while she

has allegedly never been violent, the potential for such behavior cannot be discounted given her




5
  Despite her failure to appear, the local court advised PSA that no bench warrant has been issued at this time. The
lack of a bench warrant is not determinative though – the relevant and undisputed issue is that the defendant failed to
appear as ordered by the court.

                                                         -8-
          Case 1:19-mj-00289-GMH Document 3 Filed 11/24/19 Page 9 of 9



apparent willingness to listen and act upon the voice she is hearing. What if the voice were to tell

her to hurt someone or herself?

                                            Conclusion

       For the foregoing reasons, the government requests that the Court order that the defendant

be detained pending trial as a serious risk of flight pursuant to 18 U.S.C. § 3142(f)(2)(A).



                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      United States Attorney
                                                      D.C. Bar No. 472845




                                              By:          /s/
                                                      REAGAN N. CLYNE
                                                      Special Assistant United States Attorney
                                                      Virginia Bar No. 74767
                                                      United States Attorney’s Office
                                                      National Security Section
                                                      555 Fourth Street, N.W.
                                                      Washington, DC 20530
                                                      Reagan.Clyne@usdoj.gov
                                                      (202) 252-7215




                                                -9-
